DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 1/14/2022 and interview dated 2/9/2022.
3.	Applicant's remarks, filed on 1/14/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with James T. Aslanis, Jr. (Reg. No. 65,944) on 2/9/2022.



1.	(Currently Amended)  A method for provisioning electronic Subscriber Identity Modules (eSIMs) to mobile devices, the method comprising, at an eSIM distribution entity: 
prior to delivery of a mobile device to an end user: 
receiving, from a manufacturer of the mobile device, an encryption challenge that is generated by the mobile device in conjunction with the mobile device being manufactured;
identifying, based on notification of shipment of the mobile device to a locale, a plurality of Mobile Network Operators (MNOs); and
pre-personalizing, based on the encryption challenge, a plurality of eSIMs associated with [[a]] the plurality of 
subsequent to delivery of the mobile device to the end user: 
receiving, from the mobile device in conjunction with the mobile device undergoing an initial setup procedure, an indication of a selection of one or more eSIMs of the plurality of eSIMs; and 
providing the one or more eSIMs to the mobile device. 

2.	(Previously Presented)  The method of claim 1, wherein the initial setup procedure is carried out in conjunction with: 

(2) detecting that no eSIMs are installed on an electronic Universal Integrated Circuit Card (eUICC) included in the mobile device. 

3.	(Previously Presented)  The method of claim 1, further comprising: 
de-personalizing each eSIM of the plurality of eSIMs that is distinct from the one or more eSIMs to produce one or more de-personalized eSIMs; and 
returning the one or more de-personalized eSIMs to a general pool to be available for pre-personalization for other mobile devices. 

4.	(Previously Presented)  The method of claim 3, wherein: 
the mobile device presents a listing of the plurality of eSIMs, and 
the mobile device receives the selection of the one or more eSIMs from the listing of the plurality of eSIMs. 

5.	(Previously Presented)  The method of claim 1, wherein: 
each eSIM of the plurality of eSIMs is encrypted, at least in part, based on the encryption challenge; and 
the mobile device is in possession of decryption information to decrypt the plurality of eSIMs. 

6.	(Canceled)

7.	(Previously Presented)  The method of claim 1, wherein the manufacturer of the mobile device provides the encryption challenge to the eSIM distribution entity in conjunction with receiving the encryption challenge from the mobile device. 

8.	(Currently Amended)  At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to provision electronic Subscriber Identity Modules (eSIMs) to mobile devices, by carrying out steps that include: 
prior to shipment of a mobile device to an end user: 
receiving, from a manufacturer of the mobile device, an encryption challenge that is generated by the mobile device in conjunction with the mobile device being manufactured;
identifying, based on notification of shipment of the mobile device to a locale, a plurality of Mobile Network Operators (MNOs); and 
pre-personalizing, based on the encryption challenge, a plurality of eSIMs associated with [[a]] the plurality of 
subsequent to delivery of the mobile device to the end user: 
receiving, from the mobile device in conjunction with the mobile device undergoing an initial setup procedure, an indication of a selection of one or more eSIMs of the plurality of eSIMs; and 


9.	(Previously Presented)  The at least one non-transitory computer readable storage medium of claim 8, wherein the initial setup procedure is carried out in conjunction with: 
(1) the mobile device being powered-on for a first time subsequent to delivery to an end-user, or
(2) detecting that no eSIMs are installed on an electronic Universal Integrated Circuit Card (eUICC) included in the mobile device. 

10.	(Previously Presented)  The at least one non-transitory computer readable storage medium of claim 8, wherein the steps further include: 
de-personalizing each eSIM of the plurality of eSIMs that is distinct from the one or more eSIMs to produce one or more de-personalized eSIMs; and 
returning the one or more de-personalized eSIMs to a general pool to be available for pre-personalization for other mobile devices. 

11.	(Previously Presented)  The at least one non-transitory computer readable storage medium of claim 10, wherein: 
the mobile device presents a listing of the plurality of eSIMs, and 
the mobile device receives the selection of the one or more eSIMs from the listing of the plurality of eSIMs. 


each eSIM of the plurality of eSIMs is encrypted, at least in part, based on the encryption challenge; and 
the mobile device is in possession of decryption information to decrypt the plurality of eSIMs. 

13.	(Canceled)

14.	(Previously Presented)  The at least one non-transitory computer readable storage medium of claim 8, wherein the manufacturer of the mobile device provides the encryption challenge to the computing device in conjunction with receiving the encryption challenge from the mobile device. 

15.	(Currently Amended)  A computing device configured to provision electronic Subscriber Identity Modules (eSIMs) to mobile devices, the computing device comprising: 
at least one processor; 
and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to: 
prior to shipment of a mobile device to an end user: 

identifying, based on notification of shipment of the mobile device to a locale, a plurality of Mobile Network Operators (MNOs); and 
pre-personalize, based on the encryption challenge, a plurality of eSIMs associated with [[a]] the plurality of 
subsequent to delivery of the mobile device to the end user: 
receive, from the mobile device in conjunction with the mobile device undergoing an initial setup procedure, an indication of a selection of one or more eSIMs of the plurality of eSIMs; and 
provide the one or more eSIMs to the mobile device. 

16.	(Previously Presented)  The computing device of claim 15, wherein the initial setup procedure is carried out in conjunction with: 
(1) the mobile device being powered-on for a first time subsequent to delivery to an end-user, or
(2) detecting that no eSIMs are installed on an electronic Universal Integrated Circuit Card (eUICC) included in the mobile device. 


de-personalize each eSIM of the plurality of eSIMs that is distinct from the one or more eSIMs to produce one or more de-personalized eSIMs; and 
return the one or more de-personalized eSIMs to a general pool to be available for pre-personalization for other mobile devices. 

18.	(Previously Presented)  The computing device of claim 17, wherein: 
the mobile device presents a listing of the plurality of eSIMs, and 
the mobile device receives the selection of the one or more eSIMs from the listing of the plurality of eSIMs. 


19.	(Previously Presented)  The computing device of claim 15, wherein: 
each eSIM of the plurality of eSIMs is encrypted, at least in part, based on the encryption challenge; and 
the mobile device is in possession of decryption information to decrypt the plurality of eSIMs. 

20.	(Canceled)

Allowable Subject Matter
6.1	Claims 1-5, 7-12, 14-19 are allowed.

a). US Patent Application No. 20120108204 to Schell et al, discloses methods and apparatus for managing multiple user access control entities or clients. For example, in one embodiment, a "wallet" of electronic subscriber identity modules (eSIMs) may be stored and used at a user device and/or distributed to other devices for use thereon. In another embodiment, a networked server may store and distribute eSIM to a plurality of user devices in communication therewith. A database of available eSIM is maintained at the wallet entity and/or at the network which enables request for a particular eSIM to be processed and various rules for the distribution thereof to be implemented. Security precautions are implemented to protect both user and network carrier specific data as the data is transmitted between networked entities. Solutions for eSIM backup and restoration are also described.

b).  US Patent Application No. 20130227646 to Haggerty et al discloses methods and apparatus for large scale distribution of electronic access control clients. In one aspect, a tiered security software protocol is disclosed. In one exemplary embodiment, a server electronic Universal Integrated Circuit Card (eUICC) and client eUICC software comprise a so-called "stack" of software layers. Each software layer is responsible for a set of hierarchical functions which are negotiated with its corresponding peer software layer. The tiered security software protocol is configured for large scale distribution of electronic Subscriber Identity Modules (eSIMs)

6.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, pages 8-
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497